Citation Nr: 0638833	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-34 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
shoulder disability of myalgia, left supraspinatus muscle 
with traumatic arthritis and with symptoms of pain into the 
wrist and elbow.  


REPRESENTATION

Appellant represented by:	Nancy Foti, Attorney


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945 and from October 1950 to September 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that granted the veteran a 10 percent rating for 
his service-connected left shoulder disability.  The veteran 
disagreed with the evaluation and during his appeal, by a 
March 2004 rating decision, the RO increased to 20 percent 
the rating for the left shoulder disability of myalgia, left 
supraspinatus muscle with traumatic arthritis and with 
symptoms of pain into the wrist and elbow, effective October 
29, 2001.  As this 20 percent evaluation is less than the 
maximum available rating, the issue remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In August 2004 the veteran withdrew in writing his request 
for a hearing before a member of the Board.  Regulations 
provide that a veteran may withdraw a hearing request at any 
time before the date of the hearing.  See 38 C.F.R. § 
20.704(e) (2006).

This case was previously before the Board and on August 3, 
2005, the Board issued a decision which denied entitlement to 
rating in excess of 20 percent for a left shoulder disability 
of myalgia, left supraspinatus muscle with traumatic 
arthritis and with symptoms of pain into the wrist and elbow.  
The veteran thereafter appealed the August 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2006, the Secretary of Veterans 
Affairs, by and through the Office of the General Counsel, 
and the appellant, through his attorney, filed a Joint Motion 
for an Order Vacating the Board Decision (Joint Motion).  The 
Joint Motion requested that the Court vacate the Board's 
August 3, 2005, decision, which determined that the veteran 
was not entitled to an increased rating for a left shoulder 
disability of myalgia, left supraspinatus muscle with 
traumatic arthritis.  The Joint Motion further requested that 
the matter be remanded to the Board to assist the appellant 
in the development of his claim, for readjudication of the 
left shoulder disability, to include any neurological 
residuals, and to provide an adequate statement of its 
reasons and bases for its findings and conclusions.  By an 
Order dated in June 2006, the Court granted the Joint Motion, 
and the case was thereafter returned to the Board.

The Board notes that the veteran's attorney was notified in 
November 2006 in response to a request for an extension of 
time to submit additional information or evidence that the 
new deadline was January 18, 2007.  On December 5, 2006, the 
veteran's attorney submitted to the Board a Brief in support 
of the veteran's claim and pursuant to 38 C.F.R. § 20.1304(c) 
waived initial consideration of the submission by the RO.  In 
the Brief, the veteran's attorney requested that the Board 
remand the case to the RO as soon as possible to afford the 
veteran a VA examination and for readjudication of the 
increased rating claim.  Accordingly, the Board finds that 
this Remand can be issued prior to the January 2007 deadline 
for additional submissions.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The veteran seeks a rating in excess of 20 percent for his 
left shoulder disability of myalgia, left supraspinatus 
muscle with traumatic arthritis and with symptoms of pain 
into the wrist and elbow.  He contends that he experiences 
severe pain in his elbow, wrist and shoulder.  He further 
contends that it affects his employability and that he is 
only able to hold part-time employment.  

The Joint Motion noted that at a VA examination in December 
2003 the examiner diagnosed left arm radiculopathy and opined 
that it appeared the veteran had some neurologic disability 
of his left arm related to his shoulder pain.  In May 2004 
the veteran's representative requested that an independent 
assignment for the neurological difficulties be granted to 
the veteran in addition to the currently established 20 
percent.  The Board viewed this as a new claim and referred 
it to the RO for adjudication.  However, the Joint Motion 
found that these claims were inextricably intertwined and 
that the Board did not evaluate the claim as involving 
neurological residuals.  The parties to the Joint Motion 
agreed that on remand the Board should readjudicate the left 
shoulder disability in light of all applicable 
symptomatology, including any neurological residuals.  In 
addition, as the evidence of record did not include comment 
by medical professionals on the question of whether the 
veteran demonstrated additional range of motion lost due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use, the veteran should have been afforded a VA 
examination designed to address whether he has additional 
functional loss due to pain on use of his left shoulder.  
Accordingly, further examination is necessary prior to 
appellate review.  

VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2006).

The Joint Motion also indicated that the Board should 
reassess VA's efforts to notify the appellant of the 
information and evidence necessary to substantiate the claims 
in light of the Court's decisions in Dingess v. Nicholson and 
Hartman v. Nicholson.  During the pendency of this appeal, in 
March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet App. 473 
(2006), holding that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must also include a 
provision pertaining to the rating of the disability and the 
effective date of an award.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter to the veteran 
consistent with the notice requirements 
of the 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  The letter should include 
notice pertaining to the rating of the 
disability and the effective date of an 
award.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet App. 473 (2006).

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
neurological examinations.  The claims 
file, including this Remand, must be made 
available to and reviewed by each 
examiner in conjunction with the 
examinations and that review should be 
noted in the examination report (s).  

a.  The orthopedic examiner, for the 
purpose of determining the current 
severity of the veteran's left 
shoulder disability, should: (1) 
state the range of motion of the 
veteran's left shoulder, in degrees, 
noting the normal range of motion; 
(2) determine whether there is 
weakened movement, excess movement, 
painful movement, excess 
fatigability, or incoordination 
attributable to the service-
connected left shoulder disability, 
expressed, if feasible, in terms of 
the degree of additional range of 
motion loss; and (3) express an 
opinion as to whether pain in the 
left shoulder could significantly 
limit functional ability during 
flare-ups or during periods of 
repeated use, noting, if feasible, 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

b.  The neurological examiner, for 
the purpose of determining the 
nature and etiology of any 
neurological disorder of the left 
arm, if present, should report all 
neurological complaints or findings 
of the veteran's left arm and 
express an opinion as to whether any 
neurological disorder found to be 
present is at least as likely as not 
(50 percent or greater probability) 
due to or the result of the 
veteran's service-connected left 
shoulder disability.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the veteran's claim for an 
increased rating for a left shoulder 
disability, to include consideration on 
an extra-schedular basis.  If the 
decision remains adverse to the veteran, 
issue the veteran and his representative 
a supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


